Case 3:18-cv-00213-RDM Document15 Filed 10/30/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOLITA WOODLEY

Plaintiff, :
V. > 3:18-CV-213
: (JUDGE MARIANI)
U.S. BANK NATIONAL ASSOCIATION, :
As indenture trustee for Sasco
Mortgage Loan Trust 2004-GEL3

Defendants.
ORDER

AND NOW, THIS A / ty DAY OF OCTOBER, 2020, upon de novo review of
Magistrate Judge Mehalchick’s Report and Recommendation (“R&R”) (Doc. 13), and Molita

 

Woodley’s Objections thereto (Doc. 14), IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 13) is ADOPTED for the reasons stated therein.

2. Molita Woodley’s Objections (Doc. 14) are OVERRULED.

3. Molita Woodley’s Amended Complaint (Doc. 12), titled “Amended Appeal to the
United States Middle District of Pa.”, is DISMISSED WITH PREJUDICE for lack of
subject matter jurisdiction under the Rooker-Feldman doctrine.’

4. The Clerk of Court is directed to CLOSE the above-captioned action.

DH, MN alid

Robert D. Mariani
United States District Judge

 

' The Court further agrees with Magistrate Judge Mehalchick that this Complaint is subject to
dismissal with prejudice on the basis that it fails to comply with Fed. R. Civ. P. 8 and fails to state a claim
upon which relief can be granted. However, because jurisdiction is a threshold issue, the Court primarily
adopts the R&R on the basis that it does not have subject matter jurisdiction over this action.
